Hart, J. Walter Hardgraves has appealed from a judgment of conviction for involuntary manslaughter. His punishment was fixed by the jury at a term of eight and one-half months in the State penitentiary. The indictment under' which he was tried charged him with the crime of murder in the first degree. The killing is admitted, but appellant claims that it was done in self-defense. J. F. S'mith, on behalf of the State, detailed the circumstances connected with the killing substantially as follows: Hardgraves, the defendant, and Vanlue, the deceased, were standing near his wagon talking. They were having words about a previous difficulty which Vanlue had had with another man on .the same day. Smith did not pay much attention to the conversation. Vanlue was talking and motioning with his hands. Hardgraves suddenly turned, took a rock weighing about one and one-half pounds from his pocket, and hit Vanlue on the head with it. Vanlue’s skull was broken in. He died about twenty-four hours.afterward. Hardgraves testified that Vanlue grabbed him by the collar and at the same time ran his hand in his pocket. That he, ITardgraves, reached. back, picked up a rock, hit Vanlue with it, and walked away. Other evidence was adduced tending .to corroborate his statement. Evidence was also adduced tending to show that Vanlue was under the influence of whisky, and that when drinking he was a violent and overbearing man. The only error. complained of by appellant’s attorneys is that the.trial court excluded from the jury the testimony of Everette Freeman and John Golden to the effect that each one separately had passed the house of deceased a short time previously on the same day of the killing, and that he had picked up a rock and told them to get by in a hurry. Appellant’s attorneys contended that this testimony was admissible for the purpose of showing that deceased was a man of turbulent, violent and overbearing disposition. The -precise. question has been decided adversely to their contention in the case of Campbell v. State, 38 Ark. 498. In that case the court held that in criminal prosecutions for homicide the violent and dangerous character of the deceased can not be shown by evidence of isolated facts or particular acts of violence. Finding no error in the proceedings in the trial court, the judgment is affirmed.